Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 112b as the grow tower is only functionally recited in the preamble however the body of the claim requires the structure of the tower itself, so it is unclear what exactly the applicant means to claim as their invention. A proposed modification would be: --A hydroponic tower opening apparatus in combination with a hydroponic tower, said multi-piece hydroponic tower comprising:-- Claims 2-16, 18-21 and 23-24 are rejected by virtue of their dependency on claim 1. 
Claim 15 is rejected under 112b as the preamble reads “The hydroponic tower opening apparatus of claim 15.” It is unclear what the dependency of claim 15 is intended to be, but for the purposes of examination, it will be assumed that claim 15 is dependent on claim 14.
Claims 2, 3, 10, 14 and 23 are rejected under 112b for lack of clarity. Claims 2, 3, 10, 14 and 23 all discuss propulsion of the hydroponic tower through the tower opening apparatus. However, it is unclear how exactly the grow tower is being propelled through the opening device. It appears, based on the specification and figures, that, in actuality, the tower opening device is run through the tower, while performing its tower opening function. In this case, the tower opening apparatus is technically being propelled through the tower (as opposed to how it is claimed). In either case, the claim language is unclear and requires correction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 10736285 B2) in view of Si-Zheng (CN 106193966 A).
Regarding claim 1, Smith discloses a hydroponic tower opening apparatus configured to open a 
multi-piece hydroponic tower (see figs 8 and 9), said multi-piece hydroponic tower comprising: (i) a tower body, said tower body defining at least a first tower cavity (703), (ii) a first tower face plate (901)
wherein said first tower face plate is hingeably coupled to said tower body (hinges 903, see fig 9), wherein said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity open position (see figs 8 and 9), iii) a first plurality of plant container supports (703A) configured to accept a first plurality of plant containers (703, see fig 9).
	If applicant disagrees that Smith teaches the plant container supports, it is noted that such a modification lacks any disclosed criticality, see the alternate embodiment shown in figs 15, 18 and 19 of applicant’s invention, therefore It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify the plant support system of Smith with plant support containers in order to allow for more securely situated planting containers, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Smith fails to disclose (iv) a first fastener configured to temporarily latch said first tower face plate to said tower body when said first tower face plate is in said first tower cavity closed position,
Wherein said hydroponic tower opening apparatus is configured to (i) release said first fastener and unlatch said first tower face plate from said tower body, and (ii) move said first tower face plate from said first tower cavity closed position to said first tower cavity open position.
	Si-Zheng teaches (iv) a first fastener configured to temporarily latch said first tower face plate to said tower body when said first tower face plate is in said first tower cavity closed position (lock 8) wherein said hydroponic tower opening apparatus is configured to (i) release said first fastener and unlatch said first tower face plate from said tower body, and (ii) move said first tower face plate from said first tower cavity closed position to said first tower cavity open position (door opening apparatus 9 is capable of releasing the fastener and moving the tower to the open position, see figs 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith with the tower opening apparatus of Si-Zheng to ensure there is a quick and easy access point to the plants for care and tower maintenance. 

Claim(s) 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 10736285 B2) in view of Si-Zheng (CN 106193966 A) as applied to claim 1 above, and further in view of Mao (CN 108005554 A).
Regarding claim 10, the modified reference teaches the hydroponic tower opening apparatus of 
claim 1.
	The modified reference fails to teach further comprising a plurality of drive components, wherein at least a subset of said plurality of drive components is coupled to a drive actuator and configured to contact said tower body along at least a first tower body side, wherein operation of said drive actuator causes said subset of said plurality of drive components to propel, said multi-piece hydroponic tower through said hydroponic tower opening apparatus.
	Mao teaches further comprising a plurality of drive components, wherein at least a subset of said plurality of drive components (lifting mechanism 4) is coupled to a drive actuator (lifting cylinder 9) and configured to contact said tower body along at least a first tower body side, wherein operation of said drive actuator causes said subset of said plurality of drive components to propel, said multi-piece hydroponic tower through said hydroponic tower opening apparatus (Mao has actuator and drive components, the door is equivalent to tower body, therefore this combination is capable of the claimed configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the drive components and actuator of Mao to ensure the opening device is able to efficiently perform its task.

Regarding claim 11, the modified reference teaches the hydroponic tower opening apparatus of 
claim 10.
	The modified reference fails to teach further comprising a plurality of alignment components configured to contact said tower body along at least a second tower body side.
	Mao teaches further comprising a plurality of alignment components (1) configured to contact said tower body along at least a second tower body side.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system with the alignment components of Mao to ensure the tower opening apparatus stays on course and is able to safely and efficiently finish its operation. 

Regarding claim 23, the modified reference teaches the hydroponic tower opening apparatus of 
claim 1.
	The modified reference fails to teach further comprising a drive actuator configured to propel said multi-piece hydroponic tower through said hydroponic tower opening apparatus.
	Mao teaches further comprising a drive actuator (lifting cylinder 9) configured to propel said multi-piece hydroponic tower through said hydroponic tower opening apparatus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the drive actuator of Mao to allow the tower to be opened automatically instead of manually, therefore saving time and effort for the user.

Regarding claim 24, the modified reference teaches the hydroponic tower opening apparatus of 
claim 23.
The modified reference fails to teach further comprising an alignment system configured to align said multi-piece hydroponic tower body within said hydroponic tower opening apparatus.
Mao teaches further comprising an alignment system (1) configured to align said multi-piece hydroponic tower body within said hydroponic tower opening apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system with the alignment components of Mao to ensure the tower opening apparatus stays on course and is able to safely and efficiently finish its operation.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 10736285 B2) in view of Si-Zheng (CN 106193966 A) as applied to claim 1 above, and further in view of Myong Kun (KR 20160064794 A). 
Regarding claim 12, the modified reference teaches the hydroponic tower opening apparatus of 
claim 1.
The modified reference fails to teach said multi-piece hydroponic tower further comprising: a
first groove running along the length of a first side of said tower body, said first groove comprising a first inner groove wall, a first sloped groove wall coupling a first edge of said first inner groove wall to a first edge of said first side of said tower body, and a second sloped groove wall coupling a second edge of said first inner groove wall to a second edge of said first side of said tower body; and a second groove running along the length of a second side of said tower body, said second groove comprising a second inner groove wall, a third sloped groove wall coupling a first edge of said second inner groove wall to a first edge of said second side of said tower body, and a fourth sloped groove wall coupling a second edge of said second inner groove wall to a second edge of said second side of said tower body.
Myong Kun teaches a first groove (right side 11, see fig 4) running along the length of a first side 
of said tower body, said first groove comprising a first inner groove wall (upper inner portion of 10, see figs 3 and 4) a first sloped groove wall coupling a first edge of said first inner groove wall to a first edge of said first side of said tower body (see figs 3 and 4), and a second sloped groove wall coupling a second edge of said first inner groove wall to a second edge of said first side of said tower body (inside edge of 21) and a second groove (left side 11, see annotated fig 4) running along the length of a second side of said tower body, said second groove comprising a second inner groove wall  (upper inner portion of 10, see figs 3 and 4), a third sloped groove wall coupling a first edge of said second inner groove wall to a first edge of said second side of said tower body (see figs 3 and 4),  and a fourth sloped groove wall coupling a second edge of said second inner groove wall to a second edge of said second side of said tower body (inside edge of 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the modified reference with the grooves of Myong Kun to allow for stronger connection between the tower face and body. 

    PNG
    media_image1.png
    772
    591
    media_image1.png
    Greyscale

Annotated Figure 4

Regarding claim 13, the modified reference teaches the hydroponic tower opening apparatus of 
claim 12, and Myong Kun further teaches wherein said first inner groove wall (right 10) is substantially parallel to said first side of said tower body and substantially perpendicular to a first tower cavity rear wall (bottom wall perpendicular to 10), and said second inner groove wall (left 10, see annotated figure below) is substantially parallel to said second side of said tower body and substantially perpendicular to said first tower cavity rear wall (bottom wall perpendicular to 10). 
Allowable Subject Matter
Claims 2, 14, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (in claims 1, 2, and 14), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 14, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-9, 15-16, 19, and 21 are objected to as allowable due to their dependency on claims 2, 14, 18 and 20, respectively. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, while tower opening apparatuses are known in the art, a wedge member for 
opening the tower as it is run through an opening apparatus is not known in the art of record. 
	Regarding claims 14 and 18, the groove and actuator or alignment component configuration is not known in the art of record, nor is it obvious to make by combining any of the prior art of record.
	Regarding claim 20, while double sided growing centers or towers are known (see Smith figure 4), the specific configuration claimed including the two hingeably connected face plates, two tower cavities with plant supports for planting containers in combination with the tower opening apparatus is not known in the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the Reference Cited document is relevant as it pertains to similar tower opening devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619